Title: From Thomas Jefferson to George Wythe, 12 July 1792
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Philadelphia July 12. 1792.

On receipt of your favor inclosing the device for a seal, I had enquiry made of different workmen here, and have found one of them alone, who is within the bounds of reason. This is a Mr. Poupard who will do the seal for 32. dollars for each side, say 64. for the two sides, in brass, and for twice that sum in steel. I have thought it best to ask your pleasure in which metal you will have it executed, and of what size; and if you will be so good as to address an answer to Mr. Taylor at the Secretary of state’s office Philada., or to me at Monticello your will shall be done. The former address will save a week or ten days. Being all hurry on the approach of my departure I can only add assurances of eternal esteem & respect from your affectionate

Th: Jefferson

